UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):July 26, 2012 GENTA INCORPORATED (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-19635 33-0326866 (Commission File Number) (IRS Employer Identification No.) 200 Connell Drive Berkeley Heights, NJ (Address of Principal Executive Offices) (Zip Code) (908) 286-9800 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre -commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre -commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. Genta Incorporated, (the Company), held its 2012 Annual Meeting of Stockholders on July 26, 2012. The stockholders voted on the following matters: Proposal 1. Election of Board of Directors Stockholders elected each of the Board’s five director nominees as set forth below: Director Votes For Withheld Broker Non-Votes Raymond P. Warrell, Jr. M.D. Marvin E. Jaffe, M.D Brian M. Leyland-Jones, Ph.D. Richard J. Moran Christopher P. Parios Proposal 2. To approve a change in corporate domicile from Delaware to California. Stockholders voted to approve a change in the corporate domicile for the Company from Delaware to California. For Against Abstain Broker Non-Votes Proposal 3. To ratify the appointment of EisnerAmper LLP as our independent registered public accounting firm for the year ended December 31, 2012 Stockholders voted to ratify the appointment of EisnerAmper LLP as our independent registered public accounting firm for the year ended December 31, 2012. For Against Abstain Broker Non-Votes 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GENTA INCORPORATED Date: July 26, 2012 By: /s/ GARY SIEGEL Name: Gary Siegel Title: Vice President, Finance
